DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1, 7, 11 and 13-14 are currently amended. Claims 16-20 are newly added. 
Applicant’s amendments to the claims will overcome each and every claim objection and 103 rejection previously set forth in the Non-Final Office Action mailed 02/03/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance 
The following is an examiner's statement of reasons for allowance: After further search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application.  The prior art van den Berg et al. (US Pub No. 2013/0163764) discloses provisioning an integrated circuit with confidential data, by receiving in the integrated circuit encrypted confidential data, the encrypted confidential data having been encrypted with a transport key, deriving in the integrated circuit the transport key by applying a key derivation function to a customer identifier, the customer identifier having been previously stored in the integrated circuit, decrypting in the integrated circuit the encrypted confidential data with the transport key to obtain decrypted confidential data, deriving in the integrated circuit a product key by applying a key derivation function to an integrated circuit identifier, the integrated circuit identifier having been previously stored in the integrated circuit, encrypting in the integrated circuit the decrypted confidential data with the product key to obtain re-encrypted confidential data, and storing the re-encrypted confidential data in a confidential data memory of the integrated circuit. (Berg, Abstract), Domke et al. (US Pub No. 2017/0337380) discloses the bootloader can be configured to initiate boot sessions for the electronic device, and to load multiple boot stages in sequence during an initiated boot session. The bootloader can further be configured to implement the device-local key derivation scheme and the boot policy validation (Domke, page 6, paragraph 0050), JEANSONNE et al. (US Pub No. 2016/0055332) discloses a controller that is separate from a processor of the system verifies controller code for execution on the controller. In response to verifying the controller code, the controller verifies a system boot code. (JEANSONNE, Abstract), and Seo et al. (Us Pub no. 2006/0184799) discloses securing information (e.g., a product serial number or certification key) stored in non-volatile on-chip memory from unauthorized read-out or destruction. External access is prevented by writing a first n-bit security key-word into the memory. A compare circuit compares the first security key-word with a second n-bit security key-word and outputs a comparison signal that either grants or denies external access to the memory based on a predetermined compare condition. The values of each of the first and second key-word and the comparison algorithm (predetermined compare condition) may be selected to avoid any interference with external memory-testing. The predetermined compare condition may be a pre-selected one of a match and a mismatch between the first security key word and the second security key word. At least one bit of the first or second security key word may be a fuse programmable bit. (Seo, Abstract), however, the prior art taken alone or in combination does not teach or suggest “wherein the program code comprises a boot code for booting the device, and wherein the derived security credential is communicated in the secure manner using a trusted interface between the controller and the boot code, the trusted interface being available for communicating information during an initial boot phase of the boot code, and unavailable for communicating information after the initial boot phase of the boot code” (claims 1, 11 and 14), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437